                       IN THE UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF OHIO
                                  EASTERN DISTRICT

In re:                                            )        Case No. 17-17361
                                                  )
RICHARD M. OSBORNE,                               )        Chapter 7
                                                  )
         Debtor.                                  )        Judge Arthur I. Harris


  FIRST NATIONAL BANK OF PENNSYLVANIA’S MOTION FOR LEAVE TO FILE
    LIMITED RESPONSE TO THE CHAPTER 7 TRUSTEE’S MOTION TO SELL
  PERSONAL PROPERTY (LITIGATION CLAIMS) FREE AND CLEAR OF LIENS,
    ENCUMBRANCES AND OTHER INTERESTS PURSUANT TO 11 U.S.C. § 363

         First National Bank of Pennsylvania, successor by merger to Park View

Federal Savings Bank (“FNBPA”), by and through counsel, respectfully moves this

Court for an order granting it leave to file a limited response to the Motion of trustee Kari

B. Coniglio (the “Trustee”), the Chapter 7 trustee for the bankruptcy estate of Richard M. Osborne

(the “Debtor”), to sell personal property (litigation claims) free and clear of liens, encumbrances

and other interests pursuant to 11 U.S.C. § 363 [dkt. 887] (the “Motion”). Capitalized terms used

herein shall have the same meaning as those used in the Motion. In support of this motion, FNBPA

states as follows:

         1.    On May 1, 2020, the Trustee filed the Motion seeking approval to sell certain

litigation claims to the Debtor. Specifically, the Motion seeks to sell: (a) the Receiver Claims; (b)

the Receivership Appeals; (c) the Leonardi Claims; and the Masco Claims.

         2.    FNBPA does not seek to file a response with respect to the Receivership Appeals

or the Leonardi Claims.




17-17361-aih         Doc 898   FILED 06/01/20         ENTERED 06/01/20 12:32:01         Page 1 of 4
       3.      FNBPA seeks leave to file a limited response concerning the Receiver Claims and

the Masco Claims.

       4.      The Trustee does not oppose the requested leave to file a limited response.

       5.      For the foregoing reasons, FNBPA requests that the Court enter an order granting

it leave until June 8, 2020 in which to file a limited response to the Motion.

                                              Respectfully submitted,

                                              /s/ Heather E. Heberlein
                                              Matthew H. Matheney (0069974)
                                              Nathaniel R. Sinn (0088467)
                                              Heather E. Heberlein (0083828)
                                              Buckingham, Doolittle & Burroughs, LLC
                                              1375 E. 9th Street, Suite 1700
                                              Cleveland, Ohio 44114
                                              Telephone: (216) 621-5300
                                              Facsimile: (216) 621-5440
                                              Email:mmatheney@bdblaw.com
                                              nsinn@bdblaw.com
                                              hheberlein@bdblaw.com

                                              COUNSEL FOR FIRST NATIONAL BANK OF
                                              PENNSYLVANIA




17-17361-aih     Doc 898      FILED 06/01/20       ENTERED 06/01/20 12:32:01         Page 2 of 4
                                CERTIFICATE OF SERVICE

       I certify that on June 1, 2020, a copy of the foregoing was served via the Court’s Electronic
Case Filing System on the following who are listed on the Court’s Electronic Mail Notice List:

          Patrick R. Akers, on behalf of the Trustee, at prakers@vorys.com
          Gregory P. Amend, on behalf of First National Bank of Pennsylvania, at
           gamend@bdblaw.com
          Alison L. Archer, on behalf of Lakeland Community College, at
           alison.archer@ohioattorneygeneral.gov
          Richard M. Bain, on behalf of Zachary B. Burkons, at rbain@meyersroman.com
          Adam S. Baker, on behalf of Michael E. Osborne, Sr., at abakerlaw@sbcglobal.net
          Austin B. Barnes, III, on behalf of Tax Ease Ohio, LLC, at abarnes@sandhu-law.com
          Robert D. Barr, on behalf of Chicago Title Insurance Company, at rbarr@koehler.law
          Jeffrey W. Bieszczak, on behalf of the Trustee, at jwbieszczak@vorys.com
          David T. Brady, on behalf of Tax Ease Ohio, LLC, at DBrady@Sandhu-Law.com
          Carrie M. Brosius, on behalf of the Trustee, at cmbrosius@vorys.com
          Kari B. Coniglio, the Trustee, at kbconiglio@vorys.com
          LeAnn E. Covey, on behalf of Bank of America, N.A., at bknotice@clunkhoose.com
          Gregory M. Dennin, on behalf of the Debtor and himself, at greg@gmdlplaw.com
          Richard W. DiBella, on behalf of Nationwide Mutual Fire Insurance Company, at
           rdibella@dgmblaw.com
          Melody A. Dugic, on behalf of Home Savings Bank, Successor by Merger to The
           Home Savings & Loan Company of Youngstown, Ohio, at
           mgazda@hendersoncovington.com
          Douglas M. Eppler, on behalf of Osborne Farms, LLC fka Huron Lime Company,
           LLC, at deppler@walterhav.com
          Bryan J. Farkas, on behalf of the Trustee, at bjfarkas@vorys.com
          Scott D. Fink, on behalf of Erie Bank, a Division of CNB Bank s/b/m to Lake
           National Bank, at ecfndoh@weltman.com
          Stephen R. Franks, on behalf of Bank of America, N.A., at amps@manleydeas.com
          Stephen John Futterer, on behalf of City of Willoughby, at sjfutterer@sbcglobal.net
          Michael R. Hamed, on behalf of Gas Natural Inc., at mhamed@kushnerhamed.com
          Heather E. Heberlein, on behalf of First National Bank of Pennsylvania, at
           hheberlein@bdblaw.com
          Dennis J. Kaselak, on behalf of Diane M. Osborne, at dkaselak@peteribold.com
          Christopher J. Klym, on behalf of Ohio Department of Taxation, at
           bk@hhkwlaw.com
          Matthew H. Matheney, on behalf of First National Bank of Pennsylvania, at
           mmatheney@bdblaw.com
          Shannon M. McCormick, on behalf of Center Street School Condominiums and
           Coachhouses Unit Owners’ Association, Inc., at bankruptcy@kamancus.com
          Michael J. Moran, on behalf of Diane M. Osborne, at mike@gibsonmoran.com
          Kelly Neal, on behalf of The Huntington National Bank, at kelly.neal@bipc.com




17-17361-aih     Doc 898      FILED 06/01/20      ENTERED 06/01/20 12:32:01            Page 3 of 4
         David M. Neumann, on behalf of Zachary B. Burkons, at
          dneumann@meyersroman.com
         Timothy P. Palmer, on behalf of The Huntington National Bank, at
          timothy.palmer@bipc.com
         Drew T. Parobek, on behalf of the Trustee, at dtparobek@vorys.com
         Tricia L. Pycraft, on behalf of Rea & Associates, Inc., at tpycraft@ccj.com
         Kirk W. Roessler, on behalf of Estate of Jerome T. Osborne, Osborne Farms, LLC
          fka Huron Lime Company, LLC, and Huron River Properties, Inc., at
          kroessler@walterhav.com
         John J. Rutter, on behalf of Mentor Lumber & Supply Co., at jrutter@ralaw.com
         Frederic P. Schwieg, on behalf of the Debtor, at fschwieg@schwieglaw.com
         Shapero Green & Michel LLC, on behalf of the Trustee, at
          BGreen@ShaperoLaw.com
         Michael J. Sikora, III, on behalf of Chicago Title Insurance Company, at
          msikora@sikoralaw.com
         Nathaniel R. Sinn, on behalf of First National Bank of Pennsylvania, at
          nsinn@bdblaw.com
         Robin L. Stanley, on behalf of Diane M. Osborne, at rstanley@peteribold.com
         Rachel L. Steinlage, on behalf of Zachary B. Burkons, at
          rsteinlage@meyersroman.com
         Andrew M. Tomko, on behalf of Tax Ease Ohio, LLC, at atomko@sandhu-law.com
         Jeffrey C. Toole, on behalf of Zachary B. Burkons, at toole@buckleyking.com
         Michael S. Tucker, on behalf of Citizens Bank, N.A., at mtucker@ulmer.com
         Phyllis A. Ulrich, on behalf of The Huntington National Bank, at
          bankruptcy@carlisle-law.com
         Leslie E. Wargo, on behalf of the Debtor, the Trustee, and herself, at Leslie@Wargo-
          Law.com
         Elia O. Woyt, on behalf of the Trustee, at eowoyt@vorys.com
         Maria D. Giannirakis, on behalf of the United States Trustee, at
          maria.d.giannirakis@usdoj.gov
         Scott R. Belhorn, on behalf of the United States Trustee, at
          Scott.R.Belhorn@usdoj.gov



                                                          /s/ Heather E. Heberlein
                                                          Heather E. Heberlein (0083828)




17-17361-aih   Doc 898     FILED 06/01/20      ENTERED 06/01/20 12:32:01          Page 4 of 4
